                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 PRINCESS CROSS,

                        Plaintiff,

                       v.                                CAUSE NO.: 2:17-CV-389-TLS

 THE CITY OF GARY and OFFICER
 HUDSON,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on a Joint Motion for Dismissal of Plaintiff’s Claims

Against Co-Defendant the City of Gary [ECF No. 48], filed by Plaintiff Princess Cross and

Defendant City of Gary. The parties move under Federal Rule of Civil Procedure 41(a)(2) for the

Court to dismiss the claims against the City of Gary with prejudice. Rule 41(a)(2) allows for an

action to be dismissed by court order “on terms that the court considers proper.” Fed. R. Civ. P.

41(a)(2).

       Because the parties stipulate to the dismissal, the Court considers the terms proper and

GRANTS the Joint Motion for Dismissal of Plaintiff’s Claims Against Co-Defendant the City of

Gary [ECF No. 48]. The Court ORDERS that Plaintiff’s claims against Defendant the City of

Gary are DISMISSED with prejudice.

       SO ORDERED on December 18, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT
